Name: Council Regulation (EEC) No 2244/88 of 19 July 1988 amending, with regard to Moscatel dried grapes, Regulation (EEC) No 989/84 introducing a system of guarantee thresholds for certain processed fruit and vegetable products
 Type: Regulation
 Subject Matter: foodstuff;  agricultural structures and production
 Date Published: nan

 26 . 7 . 88 Official Journal of the European Communities No L 198 / 17 COUNCIL REGULATION (EEC) No 2244 / 88 of 19 July 1988 amending, with regard to Moscatel dried grapes, Regulation (EEC) No 989 / 84 introducing a system of guarantee thresholds for certain processed fruit and vegetable products THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 426 / 86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ( 1 ), as last amended by Regulation (EEC) No 2242 / 88 ( 2 ), and in particular Article 2 ( 3 ) thereof, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 989 / 84 is hereby amended as follows : 1 . Article 1 (2 ) is replaced by the following : '2 . For each marketing year a guarantee threshold is hereby fixed at a quantity of processed dried grapes corresponding to the following quantities of unprocessed dried grapes : ( a ) 70 000 tonnes of currants , ( b ) 93 000 tonnes of sultanas , and ( c ) 4 000 tonnes of dried grapes of the Moscatel varieties .'. 2 . Article 3 ( 1 ) is replaced by the following: ' 1 . Where the guarantee threshold for sultanas or currants or dried grapes of the Moscatel varieties is exceeded , the minimum price to be paid to the producer shall be reduced , for the following marketing year , depending on the amount by which each threshold is exceeded .'. Article 2 This Regulation shall enter into force on the day of its publication in the Official journal of the European Communities . Having regard to the proposal from the Commission ( 3 ), Whereas Regulation (EEC) No 426 / 86 provides for the granting of production aid for dried grapes of the Moscatel varieties ; Whereas Regulation (EEC) No 989 / 84 ( 4 ), as last amended by Regulation (EEC) No 1354 / 86 ( 5 ), fixes guarantee thresholds for sultanas and currants any exceeding of which results in a reduction of the minimum price to be paid to the producer ; whereas , in order to ensure a fair level of competition within this sector , a guarantee threshold should be fixed for dried grapes of the Moscatel varieties on the basis of production in the last few marketing years and of possibilities of disposal , This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 July 1988 . For the Council The President Y. POTTAKIS ( ») OJ No L 49 , 22 . 2 . 1986 , p. 1 . ( 2 ) See page 12 of this Official Journal . ( 3 ) OJ No C 139 , 30 . 5 . 1988 , p. 63 . ( 4 ) OJ No L 103 , 16 . 4 . 1984 , p. 19 . ( 5 ) OJ No L 119 , 8. 5 . 1986 , p. 54 .